APPEAL OF ELECTRO DENTAL PARLORS.Electro Dental Parlor v. CommissionerDocket No. 626.United States Board of Tax Appeals2 B.T.A. 83; 1925 BTA LEXIS 2545; June 18, 1925, Decided Submitted May 26, 1925.  *2545 J. W. A. Nichols, Esq., for the taxpayer.  Ward Loveless, Esq., for the Commissioner.  *83  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from a deficiency in income and profits taxes in the amount of $4,689.05 for the calendar year 1920.  The sole question presented is whether the taxpayer is entitled to classification as a personal-service corporation for the year involved.  From the pleadings and the stipulation presented at the hearing, the Board makes the following FINDINGS OF FACT.  1.  The taxpayer is a Washington corporation with its principal office at Tacoma, Wash., and was engaged in the business of dentistry during the year 1920.  2.  The gross income for that year was $82,789.07 and the net income was $19,389.44.  3.  Dr. J. F. Austin, the principal stockholder, devoted his entire working time and attention to the business during the year.  4.  The taxpayer employed during the year a number of assistants and operators who performed dental services in addition to the services of Austin.  It also employed other persons, such as bookkeepers, floor managers, and cashiers.  5.  The sum of $40,774.98 was paid to the assistants*2546  for services rendered during the year.  6.  The capital stock amounted to $15,000, represented by 150 shares of the par value of $100, and was fully paid in.  The amount *84  of $15,000 was invested in furniture, fixtures, and other equipment necessary in the operation of the business.  7.  Dr. J. F. Austin owned, during the year, 149 shares of the capital stock.  8.  The taxpayer was not during the year engaged in any mercantile business or in the operation of any trade other than strictly dental business performed within the office of the corporation.  The supplies necessary in the operation of the business were procured by the corporation and furnished in the regular course of business.  DECISION.  The determination of the Commissioner is approved.